DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks written description for any fish with a loss of MC4R function as broadly encompassed by claim 1 other than a transgenic fish whose genome comprises a partial deletion of an endogenous MC4R gene. Claim 1 requires a 
Specifically, the specification lacks written description for any “complete” deletion of an MC4R gene as required in claims 2 and 13. Claims 2 and 13 require making a partial or complete deletion of the MC4R gene. However, the specification is limited to partial deletions of the MC4R gene in Takifugu rubripes using CRISPR-gRNA (SEQ ID NO: 1 or 2; pg 15-16, Table 2, paragraphs 74-75), Takifugu niphobles using CRISPR-gRNA (pg 18, Table 4, paragraphs 85-87), or Oryzias latipes using a TALEN pair (SEQ ID NO: 21/22 and 23/24; pg 19-20, Table 5, paragraphs 95-96). Example 1 results in a 5, 7, or 13 nucleotide deletion in Takifugu rubripes using sgRNA1, or a 4 or 5 base deletion in Takifugu rubripes using sgRNA2 (paragraph 79). Example 2 results in a 5 or 7 base deletion in Takifugu niphobles using sgRNA2 (paragraph 85). Example 4 results in a 7 or 11 base deletion in Oryzias latipes using TALENs (paragraph 97). The specification does not teach any gRNA or TALENs that make a complete deletion of the 
The specification lacks written description for loss of function in an MC4R gene in any Tetradontidae fish as encompassed by claim 3 other than Takifugu rubripe or niphoble. The family of Tetradontidae encompasses any of 193 species in 28 genera: 

    PNG
    media_image1.png
    360
    664
    media_image1.png
    Greyscale

(Wikipedia description of Tetradontidae, 2022). In this case, applicants have only shown two species within genus Takifugu within the family Tetradontidae (Takifugu rubripe and niphoble). Two species do not adequately represent the genus of Takifugu let alone the family of Tetradontidae. Applicants do not correlate the genomic MC4R genomic sequence in Takifugu rubripes or niphobles to any other Takifugu species or to the Amblyrhynchotes, Arothron… …Tylerius fish within the Tetradontidae family. Accordingly, the specification lacks written description for making any deletion of an MC4R gene in any Tetradontidae fish as encompassed by claim 3 other than Takifugu rubripe or niphoble.

The specification lacks written description for making any deletion of an MC4R gene in any species of Adrianichthyidae fish as encompassed by claim 3 other than Orizias latipas. The family consists of about 37 species within two genera (some recognize a third) (Wikipedia description of Ricefish (Adrianichthyidae), 2022). However, the specification only shows one species (Orizias latipas) within one genus of the Adrianichthyidae family. The specification does not correlate the genomic MC4R genomic sequence in Orizias latipas to any other fish in the Adrianichthyidae family. Accordingly, specification lacks written description for making any deletion of an MC4R gene in any species of Adrianichthyidae fish as encompassed by claim 3 other than Orizias latipas. 

Enablement 
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic fish , does not reasonably provide enablement for any fish with any loss of MC4R function as broadly encompassed by claim 1 other than a transgenic fish with a deletion in an endogenous MC4R gene, any species of Tetraodontidae as broadly encompassed by claim 3 other than Takifugu rubripe and Takifugu niphoble, any Adrianichthyidae as broadly encompassed by claim 3 other than Orizias latipas, or any Sparidae or Serranidae as required in claim 3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification does not enable any fish with a loss of MC4R function as broadly encompassed by claim 1 other than a transgenic fish whose genome comprises a partial deletion of an endogenous MC4R gene. Claim 1 requires a fish with loss of function of MC4R. The concept encompasses naturally occurring mutations or genetic modifications. The concept encompasses insertions, deletions, and substitutions that cause loss of function. The concept encompasses partial or complete deletions (claim 2). However, the specification is limited to partial deletions of an MC4R gene (Examples 1, 2, 4). The specification does not correlate genetic modifications to naturally occurring “loss of function” of MC4R. The specification does not correlate partial deletions to substitutions or insertions. The specification does not correlate partial deletions to complete deletions. Given the teachings in the specification, it would have required those of skill undue experimentation to make/obtain any fish with a loss of MC4R 
The specification does not enable loss of function in an MC4R gene in any Tetradontidae fish as encompassed by claim 3 other than Takifugu rubripe and niphoble. The family of Tetradontidae encompasses any of 193 species in 28 genera (see above; Wikipedia description of Tetradontidae, 2022). In this case, applicants have only shown two species within genus Takifugu within the family Tetradontidae (Takifugu rubripe and niphoble). Two species do not adequately represent the genus of Takifugu let alone the family of Tetradontidae. Applicants do not correlate the genomic MC4R genomic sequence in Takifugu rubripes or niphobles to any other Takifugu species or to the Amblyrhynchotes, Arothron… …Tylerius fish within the Tetradontidae family. Given the teachings in the specification, it would have required those of skill undue experimentation to determine how to make a deletion of an MC4R gene in any Tetradontidae fish as encompassed by claim 3 other than Takifugu rubripe and niphoble.
The specification does not enable making a deletion of an MC4R gene in any Sparidae or Serranidae fish as encompassed by claim 3. The specification only shows two species within genus Takifugu within the family Tetradontidae, and one species (Orizias latipas) within the family Adrianichthyidae. The specification does not correlate the genomic MC4R genomic sequence in Takifugu rubripes or niphobles or Orizias latipas to any species in the Sparidae or Serranidae family (Wikipedia description of Sparidae, 2022; Wikipedia description of Serranidae, 2022). Given the teachings in the specification, it would have required those of skill undue experimentation to determine 
The specification does not enable making a deletion of an MC4R gene in any species of Adrianichthyidae fish as encompassed by claim 3 other than Orizias latipas. The family consists of about 37 species within two genera (some recognize a third) (Wikipedia description of Ricefish (Adrianichthyidae), 2022). However, the specification only shows one species (Orizias latipas) within one genus of the Adrianichthyidae family. The specification does not correlate the genomic MC4R genomic sequence in Orizias latipas to any other fish in the Adrianichthyidae family. Given the teachings in the specification, it would have required those of skill undue experimentation to determine how to make a deletion of an MC4R gene in any species of Adrianichthyidae fish as encompassed by claim 3 other than Orizias latipas. 
The specification does not enable making a fish with any loss of mutation of MC4R as broadly encompassed by claim 10 other than a transgenic fish whose genome comprises a partial deletion of an endogenous MC4R gene. Claim 10 requires making a fish with loss of function MC4R mutation. The concept encompasses insertions, deletions, and substitutions that cause loss of function. The concept encompasses partial or complete deletions (claim 13). However, the specification is limited to partial deletions of an MC4R gene (Examples 1, 2, 4). The specification does not correlate partial deletions to substitutions or insertions. The specification does not correlate partial deletions to complete deletions. Given the teachings in the specification, it would have required those of skill undue experimentation to make/obtain a fish with any loss of .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear whether “Fish with loss of function…” refers to a single fish or a plurality of fish. This lack of clarity confounds the “fish” referenced throughout the claim set which refer to claim 1 in both singular (“wherein the fish is” in claim 5) and plural (“interbreeding the fish” in claim 6). The “fish” in claim 1 can be one or the other (singular or plural), but not both at the same time. Clarification is required. 
Claim 4 is indefinite because it is unclear whether the phrase “for use in aquaculture” further limits the function of the fish, i.e. capable of being used in aquaculture” or if it is an attempt to create a “Use” claim (i.e. Use of the fish in claim 1 in aquaculture). “Use” claims are not allowed in the US Patent system, so the claim should clearly further limit the function or capability of the fish (avoiding the term “use”).

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: obtaining offspring from the “interbreeding”, i.e. ---A method of producing offspring (F2?) fish, the method comprising: interbreeding the fish (plural) of claim 1 such that offspring (F2?) fish are produced---. 
The method of claim 6 is indefinite because “interbreeding” appears to be limited to the F1 generation in the specification; however, the claims are not so limited. Therefore, it is also unclear if the claim is limited to “interbreeding” F1 fish or if it encompasses “interbreeding” F0, F1, or F2 fish. 
The method of claim 8 is indefinite because it is unclear whether the “test fish” in the phrase “measuring an expression level of [MC4R] in a biological sample of test fish” refers to the fish of claim 1 or offspring of the fish of claim 1. In particular, “interbreeding” appears to be limited to the F1 generation in the specification; however, the claims are not so limited. Therefore, it is also unclear if the claim is limited to “interbreeding” F1 fish or if it encompasses “interbreeding” F0, F1, or F2 fish. 

Claim 10 is indefinite because it is unclear whether “The method for promoting the growth of fish…” refers to a single fish or a plurality of fish. This lack of clarity confounds the “fish” referenced throughout the dependent claims which refer to claim 1 in both singular (“target fish… …is selected” in claim 12) and plural (“selecting the target fish [singular or plural]… …from the target fish [must be plural] obtained in the mutation step” in claim 11). The “fish” in claim 10 can be one or the other (singular or plural), but not both at the same time. Clarification is required. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: obtaining a fish with increased growth, i.e. inactivating an [MC4R] gene in a fish such that the fish exhibits increased growth as compared to a wild-type fish. 
The phrase “mutating an MC4R gene of the target fish” in claim 11 appears to be redundant because claim 10 already requires that step. If the phrase in claim 11 IS somehow attempting to further limit the “mutating” in claim 10, clarification is required. As written, the phrase in claim 11 does not further limit the phrase in claim 10. 
The phrase “measuring the expression level of MC4R in a of the target fish” in claim 12 is indefinite because it is unclear if a word is missing [in a tissue of the target fish] or if extra words are present [in .
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The phrase “the fish obtained” in claim 7 lacks antecedent basis in claim 6 which merely requires interbreeding the fish of claim 1 without a clear indication that the “interbreeding” results in offspring, i.e. ---interbreeding the fish of claim 1 such that offspring are obtained---. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Pei CN106434748, 7-29-2016.
Pei taught a transgenic zebrafish whose genome comprises an inactivated MC4R gene (Example 3, pg 11 of the translation, para 68). “The genotypes with deletion of 5, 12 and 8 bases were obtained by sequencing and compared with the wild type, causing frameshift mutation of the gene” (pg 13, lines 538-539) which Pei describes as an effective “knock out” of the MC4R gene (pg 14, lines 544-545). This is equivalent to a “fish with loss of function of [MC4R]” as required in claim 1. 
The knockout of MC4R described by Pei is a “partial” deletion of the MC4R gene as required in claim 2 because 5, 12, and 8 base deletions were obtained. 
The fish described by Pei are bred, reared, and harvested and capable of further breeding, rearing, and harvesting which is equivalent to “for use in aquaculture” as required in claim 4. 
Portions of the fish described by Pei are edible which is equivalent to the fish being “an edible portion of the fish” as required in claim 5. 
Paragraph 27 (pg 4) and paragraph 76 (pg 12) teach the transgenic fish are bred with wild-type fish or “self-bred” (i.e. interbred) which is equivalent to “interbreeding the fish of claim 1 with another fish” as required in claim 6. 

The MC4R gene expression and sequence were measured (pg 13, lines 508-540, “Knockout validation”) which is equivalent to measuring expression level of MC4R in a biological sample of test fish wherein loss of function of MC4R is selected” as required in claim 8.
The founder animals (F0) with a knocked out MR4R gene are created prior to crossing with wild-type fish (F1) (pg 13, lines 537-539) which is equivalent to “prior to interbreeding, creating a fish with loss of function of [MR4R by] mutating the MC4R gene of the target fish to have a loss-of-function” as required in claim 9. 
The method of making the fish with an inactivated MR4R gene described above is equivalent to “promoting the growth of fish [ ]comprising mutating [an MC4R] gene of target fish to have a loss-of-function” as required in claim 10 because the active step of Pei is the exact same active step claimed. 
Pei taught mutating the MC4R gene and selecting fish with loss of function for reasons set forth above which is equivalent to claim 11. 
The MC4R gene expression and sequence were measured (pg 13, lines 508-540, “Knockout validation”) which is equivalent to measuring expression of MC4R after the mutation step and selecting fish based on MC4R expression levels in a sample and reference value as required in claim 12.
The knockout of MC4R described by Pei is a “partial” deletion of the MC4R gene as required in claim 13 because 5, 12, and 8 base deletions were obtained. 

Claims 1, 2, 4-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Pei CN106191114, 7-29-2016.
Pei taught a transgenic zebrafish whose genome comprises an inactivated MC4R gene (pg 6-7, paragraphs 35-39). “[S]train 1 lacks 8 bases, and strain 2 lacks 4 bases, both of which cause gene mutation. For frameshift mutation, the same strain of F1 generation was selected for self-crossing to obtain the F2 generation” (pg 3, para 19) which Pei describes as an effective “knockout” of the MC4R gene (pg 4, line 1). This is equivalent to a “fish with loss of function of [MC4R]” as required in claim 1. 
The knockout of MC4R described by Pei is a “partial” deletion of the MC4R gene as required in claim 2 because 8 or 4 base deletions were obtained. 
The fish described by Pei are bred, reared, and harvested and capable of further breeding, rearing, and harvesting (para 18-19; para 43) which is equivalent to “for use in aquaculture” as required in claim 4. 
Portions of the fish described by Pei are edible which is equivalent to the fish being “an edible portion of the fish” as required in claim 5. 
Paragraphs 18 and 19 and paragraph 43 teach the transgenic fish are bred with wild-type fish or “self-bred” (i.e. interbred) which is equivalent to “interbreeding the fish of claim 1 with another fish” as required in claim 6. 
F1 fish were “self-bred” and offspring obtained (para 19; para 43) which is equivalent to “growing the fish obtained by the interbreeding” as required in claim 7. 
The MC4R gene expression and sequence were measured (pg 8, para 42-43, “Screening of MC4R knockout fish”) which is equivalent to measuring expression level 
The founder animals (F0) with a knocked out MR4R gene are created prior to crossing with wild-type fish (F1) (pg 8, para 43) which is equivalent to “prior to interbreeding, creating a fish with loss of function of [MR4R by] mutating the MC4R gene of the target fish to have a loss-of-function” as required in claim 9. 
The method of making the fish with an inactivated MR4R gene described above is equivalent to “promoting the growth of fish [ ]comprising mutating [an MC4R] gene of target fish to have a loss-of-function” as required in claim 10 because the active step of Pei is the exact same active step claimed and because Pei expressly taught the fish had increased growth (“By knocking out the MC4R gene of the fish, the rapid growth breeding of the fish is realized” – pg 9, lines 365-366). 
Pei taught mutating the MC4R gene and selecting fish with loss of function for reasons set forth above which is equivalent to claim 11. 
The MC4R gene expression and sequence were measured (pg 8, para 42-43, “Screening of MC4R knockout fish”) which is equivalent to measuring expression of MC4R after the mutation step and selecting fish based on MC4R expression levels in a sample and reference value as required in claim 12.
The knockout of MC4R described by Pei is a “partial” deletion of the MC4R gene as required in claim 13 because 8 or 4 base deletions were obtained (para 43). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pei (CN106434748, 7-29-2016) or Pei (CN106191114, 7-29-2016) in view of Logan (Genomics, 2003, Vol. 31, pg 184-191) and Elgar (Human Mol. Genetics, 1996, Vol. 5, pg 1437-1442). 
The teachings of Pei (CN106434748) and Pei (CN106191114) are described above. 
Pei (CN106434748) and Pei (CN106191114) did not teach genetically modifying a fish from the Tetradontidae (pufferfish) family as required in claim 3. 
However, Logan taught the pufferfish and zebrafish MC4R genes share significant homology (pg 186, Table 1, Fig. 1 (Dr MC4R and Fr MC4R). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a fish with a knocked out MC4R gene as described by Pei or Pei wherein the fish was a Tetraodontidae (puffer fish) as described by Logan. Those of ordinary skill in the art at the time of filing would have been motivated to make transgenic puffer fish to take advantage of their “many advantages” for gene analysis. There are many advantages in using Fugu for gene analysis. With a compact genome, genes are densely packed. This means that they may be completely sequenced at a fraction of the cost of mammalian genome sequence.” (pg 1437, col. 2, 2nd full paragraph). Those of ordinary skill in the art at time of filing would have been motivated to mutate the MC4R gene in pufferfish for genetic analysis of energy homeostasis. 
prima facie obvious in the absence of evidence to the contrary. 

Conclusion
No claim is allowed.
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632